DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on December 29, 2020 and is acknowledged. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Chris Tanner (41518) on January 19, 2021.
The application has been amended as follows: 
Claim 1 recited in line 4, following a pre-mixer;, add – monitoring the rate at which the pigments are combined with the solvent, to avoid overloading the pre-mixer;--.
Claim 1 recited in line 5, following a media grinding mill;, delete “performing the mixing for predetermined drying periods; and”; Replace with – recirculating the mixed combination repeatedly through the media grinding mill and the pre-mixer; drying the mixed combination for one of a plurality of predetermined drying periods; and --.
Claim 3 to be cancelled.
Claim 8 line 2, following inclusion, add –in the combination--.
Claim 13 line 2, following occurs, delete “and is located”.
Claim 16 line 3, following of the, delete “pigment”; Replace with – pigments --.
Allowable Subject Matter
Claims 1-2, 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
It is in the opinion of the Examiner that the art of record (i.e. the closest prior art Therriault et al. Publication (2018/00220232)) discloses a conductive inks and method of manufacture, however the prior art does neither anticipates nor renders obvious the limitations:
monitoring the rate at which the pigments are combined with the solvent, to avoid overloading the pre-mixer; forcing the mixed combination through a media grinding mill; recirculating the mixed combination repeatedly through the media grinding mill and the pre-mixer; drying the mixed combination for one of a plurality of  predetermined drying periods; and aggregating and packaging a completed mixture in a container suitable for shipping to a printer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 19, 2020

/S.O.B/Examiner, Art Unit 3725                                                                                                                                                                                                        

/FAYE FRANCIS/Primary Examiner, Art Unit 3725